[J-39-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 47 MAP 2017
                                             :
                    Appellee                 :   Appeal from the Order of the Superior
                                             :   Court at No. 1572 MDA 2015 dated
                                             :   March 3, 2017 Affirming the
              v.                             :   Judgment of Sentence of the Dauphin
                                             :   County Court of Common Pleas,
                                             :   Criminal Division, at No. CP-22-CR-
DOMINIC S. BURNO,                            :   0005415-2014 dated August 26, 2015
                                             :
                    Appellant                :   ARGUED: May 17, 2018


                                       ORDER


PER CURIAM                                            DECIDED: August 21, 2018
      AND NOW, this 21st day of August, 2018, the appeal is DISMISSED as having

been improvidently granted.



      Justice Wecht files a concurring statement.